Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent No. 6,066,135 to Honda and U.S. Patent No. 9,220,483 to Frankhouser et al. disclose a system and method for vibrating the tip of an ultrasonic handpiece, the handpiece having an at least one driver to which an AC drive signal is applied to vibrate the tip. The system includes a control console for generating the AC drive signal that is applied to the handpiece, a processor coupled to  sensors for measuring the voltage and current of the AC drive signal and configured to based on the voltage of the AC drive signal, the current of the AC drive signal, the frequency of the AC drive signal and the capacitance of the at least one driver, calculate current applied to the at least one driver and the equivalent of current applied to the mechanical components of the handpiece. The system is configured to calculate a value based on the current applied to the at least one driver and the equivalent of current applied to the mechanical components of the handpiece, and based on the calculated value, set the frequency of the AC drive signal output by the control console. 
	The prior art fails to teach or disclose, however, a tip memory disposed in the body and storing data for controlling actuation of the tip that indicates a frequency for the AC drive signal sourced to the ultrasonic tool and a maximum equivalent of current to be applied to mechanical components of the ultrasonic tool, storing, in a tip memory, data for controlling actuation of the tip that indicates a frequency for the AC drive signal sourced to the ultrasonic tool and a maximum equivalent of current to be applied to mechanical components of the ultrasonic tool, and disposing the tip memory in the body.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,864,011. Although the claims at issue are not identical, they are not patentably distinct from each other because both the granted patent and present application disclose an ultrasonic tool system and method including an ultrasonic handpiece having a tip, the handpiece having at least one driver to which an AC drive signal is applied to vibrate the tip, a control console for generating the AC drive signal that is applied to the handpiece, a processor coupled to the sensors for measuring the voltage and current of the AC drive signal and configured to based on the voltage of the AC drive signal, the current of the AC drive signal, a frequency of the AC drive signal and a capacitance of the at least one driver, determine if the calculated value based on the current applied to the at least one driver and the equivalent of current applied to the mechanical components of the handpiece is substantially equal to a target value, the target value being based on a target frequency for the vibrations of the mechanical components of the handpiece, and adjust the frequency of the AC drive signal output by the control console if the calculated value is not substantially equal to the target value. The processor is further configured to obtain from a memory associated with the handpiece data representative of the capacitance of the at least one driver, and at least upon initial activation of the system calculate the equivalent of current applied to the mechanical components of the handpiece based on the driver capacitance data obtained from the handpiece memory, and calculate the value based on the current applied to the at least one driver and the equivalent of current applied to the mechanical components of the handpiece based on the driver capacitance data read from the handpiece memory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775